Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE 

Claims 1-14 of H. Luyken et al., US 16/759,346 (Jul. 19, 2018) are pending and in condition for allowance.  

Withdrawal Claim Objections

Objection to claims 1-15 on the grounds that the claim 1 phrases “in a rectification column (NMEDA removal)” and “the rectification column comprises 50 to 140 theoretical plates” should be amended to clarify antecedent basis in the dependent claims is withdrawn in view of Applicant’s remarks.  

Objection to claim 6 on the grounds that it should be amended as follows because “a mixture” has already been recited in claim 1 that is different than the claim 6 recitation of “a mixture comprising water, EDA and any higher-boiling amines” is withdrawn in view of Applicant’s amendments.  

Objections to claim 9 are withdrawn in view of Applicant’s amendments and remarks.  

Objections to claim 12 are withdrawn in view of Applicant’s amendments and remarks.  

Objections to claim 14 are withdrawn in view of Applicant’s amendments and remarks.  


2O)”, “(EDA)” and “(NMEDA)” can render confusion regarding claim scope is withdrawn.  Applicant has not amended the claims as proposed by the Examiner with respect to “(H2O)”, “(EDA)”; however, while it is considered that removal of the subject parentheticals is preferable, the claims are clear as written.  

Objection to claim 15 as duplicative of claim 14 is withdrawn in view of Applicant’s cancellation of claim 15.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 8 and 9 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 8 and 9 recitations of “the vapors drawn off in the upper region of the further rectification column” is unclear with respect to what this limitation references because this limitation is not specifically recited or inherently present in base claim 6 and that claim 8 further lacks antecedent basis for the recitation of “the feed of the rectification column (NMEDA removal)” and rejection of claim 9 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 9 recitation of: 

the vapors drawn off in the upper region of the further rectification column (EDA dewatering) are condensed in a condenser which is simultaneously used as evaporator for the first rectification column (NMEDA removal),

is unclear are withdrawn in view of Applicant’s amendments and comment.  


Withdrawal Claim Rejections - 35 USC § 112(d)

Rejections of claim 10 (and its dependent claim 11) under 35 U.S.C. 112(d) as being of improper dependent form are withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  The instant claims are free of the art of record and meet the requirements of § 112.  

The Instant Claims

Instant claim 1 is reproduced below.  

1. A process for removing N-methylethylenediamine from a mixture comprising water (H2O), ethylenediamine (EDA) and N-methylethylenediamine by a rectification in a rectification column (NMEDA removal), wherein the rectification is conducted at a bottom temperature TB of 155[Symbol font/0xB0] C or less and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature, and the rectification column comprises 50 to 140 theoretical plates.

In Example 1 a mixture of N-methylethylenediamine (1000 ppm), water (75%), and ethylenediamine were subject to a rectification column of 100 theoretical plates.  The pressure drop between the column top and bottom was adjusted to less than 5%.  Sampling at the column top and bottom was conducted to determine the NMEDA content and the column profile adjusted such that 100 ppm EDA was present in the mixture at the column top.  As shown in Fig. 1, the temperature of the rectification was varied and the 

That is, at temperatures below 155 [Symbol font/0xB0] C the net effect is that the higher boiling NMEDA component forms a lower boiling water azeotrope such that the small amounts of NMEDA originally present are removable at the column top and the lower boiling EDA component forms a higher boiling water azeotrope present at the column bottom).  As such, the small amounts of NMEDA present in the starting mixture (i.e., 1000 ppm) can be removed at the column top (as a lower boiling water azeotrope) to a level meeting purity specifications.  But as further shown in Fig. 1, the percentage of NMEDA in the bottoms sharply rises at temperatures over 140[Symbol font/0xB0] C, and at 155[Symbol font/0xB0] C, about half of the initial NMEDA is present at the column top.  

Thus in the claimed system, as the temperature rises through 155[Symbol font/0xB0] C the effect of EDA/water as the higher boiling azeotrope and NMEDA/water as the lower boiling azeotrope is lost.  That is the vapor pressures of NMEDA and EDA sharply reverse as the system temperature rises from 140[Symbol font/0xB0] C through 170[Symbol font/0xB0] C.  The instant specification can be considered to teach a swing (vapor pressure reversal) distillation based on temperature change or swing.  

The Prior Art

As discussed above, the instant claims are directed to a temperature swing distillation.  Based on searches conducted, while pressure swing distillations of azeotropic mixtures is used in certain systems, temperature swing distillations appear to be much rarer.  See e.g., E. Hilmen, Separation of Azeotropic Mixtures: Tools for Analysis and Studies on Batch Distillation Operation (2000) (see pages 20-21); S. Liang et al., 117 Chemical Engineering Research and Design, 318-335 (2017).  However, based on searches conducted, temperature swing distillations have been only rarely reported.  See e.g., W. Arlt, “New Separating Agents for Distillation”, in Distillation: Operation and Applications, 403-428 (Ch. 10, 2014) (see top page 404).  

Closest Prior Art of Record

M. Jödecke et al., US 2012/0253077 (2012) (“Jödecke”) is considered to be the closest prior art of record.  Jödecke teaches separation of EDA and NMEDA mixtures.  Jödecke at page 1, [0001].  The thrust of Jödecke is distilling a mixture comprising water, ethylenediamine and methylethylenediamine using a distillation column at a column top pressure of 10 mbar to 4 bar, at a particular weight ratio of water to ethylenediamine at the azeotropic point of a binary mixture.  Jödecke at page 1, [0017].  

In Example 3, Jödecke teaches that the discharge from the reactor of the ethyleneamine synthesis comprises 5.1% by weight of water, 11.7% by weight of EDA, 1500 ppm by weight of Me-EDA as well as other components.  Jödecke at page 8, [0200].  Example 3 further teaches that after ammonia removal, Me-EDA (14% by weight) and EDA (1.0% by weight) is first removed via the top in a distillation column at a top pressure of 100 mbar.  Jödecke at page 8, [0200].  Jödecke does not disclosure the temperature at which the Example 3 rectification was conducted.  However, Jödecke discloses at page 5, col. 2 that:

[0135] For example, at a column top pressure of 100 mbar, preferably a column bottom temperature of 60 to 90°C, more preferably of 65 to 80 °C can be established.  

Thus, one of ordinary skill in the art would be guided by Jödecke to conduct the Example 3 rectification (which is performed at pressure of 100 mbar) at a temperature of 65 to 80 °C, within claimed range of “at a bottom temperature TB of 155 °C or less”.  




“and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature”

Jödecke’s discloses of “5.1% by weight of water” in the mixture.  The instant specification does not provide numeric ranges for “and the mixture comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the corresponding bottom temperature”.  Specification at page 14, lines 1-18.  Rather, the instant specification teaches that one of skill in the art can experimentally measure azeotropic points as a function of pressure by methods known to those skilled in the art.  Specification at pages 14-15 (see particularly page 14, lines 20-37).  

In any case, Jödecke does not disclose the number of theoretical plates at which the Example 3 rectification was conducted.  However, Jödecke discloses at page 5, col. 2 that:

[0131] The number of theoretical plates is generally in the range from 5 to 50, preferably 20 to 40.  

Thus, one of ordinary skill in the art would be guided by Jödecke to conduct the Example 3 rectification with a rectification column that comprises 20-40 theoretical plates, which is outside the instantly claimed range of “50 to 140 theoretical plates”.  In instant Example 4, Applicant teaches that “there is a distinct increase in the reflux rate and evaporator energy as soon as the number of plates goes below 50”.  Specification at page 28.  

As discussed above, the instant specification teaches that at bottom temperatures of less than 155 [Symbol font/0xB0]C, EDA forms a higher boiling azeotrope (i.e., higher boiling than the admixed NMEDA) which is exploited to remove the normally higher boiling NMEDA at the column top.  The instantly claimed limitation of “50 to 140 theoretical plates” is considered intertwined with the disclosed atypical distillation behavior of the EDA/NMEDTA mixture in view of the above-discussed teachings of instant Example 4 (teaching a distinct 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622